
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.35


AVAYA INC. DEFERRED COMPENSATION PLAN


Effective October 1, 2000,
Amended October 31, 2003

Preamble

        The Avaya Inc. Deferred Compensation Plan is intended to constitute an
unfunded, deferred compensation plan maintained primarily for a select group of
management or highly compensated employees and for members of the Board of
Directors who are not employees of the Company. The purpose of the Plan is to
provide a means by which eligible employees and non-employee Directors may defer
the receipt of certain forms of compensation while at the same time giving the
Company the present use of the compensation so deferred. The Plan is intended to
be an employee pension benefit plan within the meaning of Section 3(2) of the
Employee Retirement Income Security Act of 1974, as amended. The Plan is not a
qualified plan under Section 401(a) of the Internal Revenue Code of 1986, as
amended. Benefits under the Plan are paid directly by the Company out of its
general assets when due. The Plan is effective as of October 1, 2000, and is a
successor plan to the Lucent Technologies Inc. ("Lucent") Deferred Compensation
Plan for the benefit of Eligible Members whose employment was transferred from
Lucent to the Company in connection with the spinoff of the Company from Lucent,
and for non-employee Directors of the Company who were non-employee directors of
Lucent prior to the spinoff of the Company.

        Section 1.    Definitions.    

        As used in the Plan, the following terms shall have the meanings set
forth below:

        (a)   "Account" shall mean, for each Participant, such Participant's
Deferred Cash Equivalent Account and Deferred Share Equivalent Account.

        (b)   "Administrator" shall mean the Senior Vice President of Human
Resources of the Company.

        (c)   "Affiliate" shall mean (i) any Person that directly, or through
one or more intermediaries, controls, or is controlled by, or is under common
control with, the Company or (ii) any entity in which the Company has a
significant equity interest, as determined by the Committee.

        (d)   "Beneficiary Election" shall mean a written instrument, in a form
prescribed by the Administrator, relating to elections under Section 5.

        (e)   "Board" shall mean the Board of Directors of the Company.

        (f)    "Change in Control" shall mean the happening of any of the
following events:

(1)An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (an "Entity") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either (A) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); excluding, however, the following: (1) any acquisition directly
from the Company, other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(4) any acquisition by any corporation pursuant to a transaction

--------------------------------------------------------------------------------

which complies with clauses (A), (B) and (C) of subsection (3) of this
Section 1(f); or

(2)A change in the composition of the Board during any two year period such that
the individuals who, as of the beginning of such two year period, constitute the
Board (such Board shall be hereinafter referred to as the "Incumbent Board")
cease for any reason to constitute at least a majority of the Board; provided,
however, that for purposes of this definition, any individual who becomes a
member of the Board subsequent to the beginning of the two year period, whose
election, or nomination for election by the Company's shareowners, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; and provided, further however, that any such
individual whose initial assumption of office occurs as a result of or in
connection with either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of an Entity other than the Board shall not be so considered as a member of the
Incumbent Board; or

(3)The approval by the shareowners of the Company of a merger, reorganization or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (each, a "Corporate Transaction") or, if consummation of
such Corporate Transaction is subject, at the time of such approval by
shareowners, to the consent of any government or governmental agency, the
obtaining of such consent (either explicitly or implicitly by consummation);
excluding however, such a Corporate Transaction pursuant to which (A) all or
substantially all of the individuals and entities who are the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than 60% of the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation or other Person which as a result of such transaction owns the
Company or all or substantially all of the Company's assets either directly or
through one or more subsidiaries (a "Parent Company")) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, (B) no Entity (other than the Company, any employee benefit plan (or
related trust) of the Company, such corporation resulting from such Corporate
Transaction or, if reference was made to equity ownership of any Parent Company
for purposes of determining whether clause (A) above is satisfied in connection
with the applicable Corporate Transaction, such Parent Company) will
beneficially own, directly or indirectly, 50% or more of the outstanding shares
of common stock of the corporation resulting from such Corporate Transaction or
the combined voting power of the outstanding voting securities of such
corporation entitled to vote generally in the election of directors unless such
ownership resulted solely from ownership of securities of the Company prior to
the Corporate Transaction, and (C) individuals who were members of the Incumbent
Board will immediately after the consummation of the Corporate Transaction
constitute at least a majority of the members of the board of directors of the
corporation resulting from such Corporate Transaction (or, if reference was made
to equity ownership of any Parent Company for purposes of

2

--------------------------------------------------------------------------------

determining whether clause (A) above is satisfied in connection with the
applicable Corporate Transaction, of the Parent Company); or

(4)The approval by the shareowners of the Company of a complete liquidation or
dissolution of the Company.

        (g)   "Change in Control Election" shall mean a written instrument, in a
form prescribed by the Administrator, relating to elections under Section 7.

        (h)   "Code" shall mean the Internal Revenue Code of 1986, as amended.

        (i)    "Committee" shall mean the Corporate Governance and Compensation
Committee of the Board (or any successor committee).

        (j)    "Company" shall mean Avaya Inc.

        (k)   "Deferral Election" shall mean a written election, in a form
prescribed by the Administrator, to defer receipt of Incentive Awards, Retainer
Payments or salary otherwise payable to a Participant.

        (l)    "Deferred Cash Equivalent Account" shall mean a book-entry
account in the name of a Participant maintained in the Company's records with
entries denominated in dollars.

        (m)  "Deferred Share Equivalent Account" shall mean a book-entry account
in the name of a Participant maintained in the Company's records with entries
denominated in Share equivalents.

        (n)   "Director" shall mean any non-employee member of the Board.

        (o)   "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        (p)   "Eligible Member" shall mean an Officer, a Director, Other
Participant or a participant in either Predecessor Plan or another person or
group of employees who is designated by the Administrator as an Eligible Member.

        (q)   "Fiscal Year" shall mean the period commencing October 1 and
ending on the next succeeding September 30, or such other period as the Company
may from time to time adopt as its fiscal year.

        (r)   "Incentive Award" shall mean any award under the Short Term Plan,
and any other bonus payment, performance award, stock unit award or other award
under any of the Other Avaya Plans (other than options) and any dividend
equivalent payment under the Other Avaya Plans.

        (s)   "NYSE" shall mean the New York Stock Exchange, Inc.

        (t)    "Officer" shall mean the Chief Executive Officer and any Senior
Vice President or Group Vice President of the Company.

        (u)   "Other Avaya Plans" shall mean the Avaya Inc. Long Term Incentive
Plan for Management Employees and the Avaya Inc. 2000 Long Term Incentive Plan,
as those plans may be amended from time to time, and shall include any successor
plans to the Other Avaya Plans.

        (v)   "Other Participant" shall mean any employee of the Company or any
of its Affiliates, but only if the Administrator determines that such employee
shall be eligible to participate in the Plan.

        (w)  "Participant" shall mean an Eligible Member who delivers a Deferral
Election to the Company or who received a Savings Plan Make-Up Credit under a
Predecessor Plan. A person shall not cease being a Participant if the person
ceases being an Eligible Member, if the person has an Account with a positive
balance.

3

--------------------------------------------------------------------------------




        (x)   "Participating Company" shall mean the Company and any of its
Affiliates.

        (y)   "Payment Election" shall have the meaning set forth in
Section 6(a).

        (z)   "Person" shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, limited
liability company, other entity or government or political subdivision thereof.

        (aa) "Plan" shall mean this Avaya Deferred Compensation Plan.

        (bb) "Plan Year" shall mean each twelve (12) consecutive month period
commencing January 1 and ending on December 31 of the same calendar year.

        (cc) "Potential Change in Control" shall mean:

(1)the commencement of a tender or exchange offer by any third person which, if
consummated, would result in a Change in Control;

(2)the execution of an agreement by the Company, the consummation of which would
result in the occurrence of a Change in Control;

(3)the public announcement by any person (including the Company) of an intention
to take or to consider taking actions which if consummated would constitute a
Change in Control other than through a contested election for directors of the
Company; or

(4)the adoption by the Board, as a result of other circumstances, including,
without limitation, circumstances similar or related to the foregoing, of a
resolution to the effect that a Potential Change in Control has occurred.

A Potential Change in Control shall be deemed to be pending until the earliest
of (i) the second anniversary thereof, (ii) the occurrence of a Change in
Control and (iii) the occurrence of a subsequent Potential Change in Control.

        (dd) "Predecessor Plans" shall mean the Lucent Technologies Inc.
Deferred Compensation Plan, the Lucent Technologies Inc. Officer Incentive Award
Deferral Plan and the Lucent Technologies Inc. Deferred Compensation Plan for
Non-Employee Directors.

        (ee) "Retainer Payments" shall mean any amounts payable to a Director
for service as a Director.

        (ff)  "Savings Plan" shall mean the Lucent Savings Plan.

        (gg) "Savings Plan Make-Up Credit" shall mean, for any Eligible Member,
and for any Plan Year ended before January 1, 2000, an amount equal to the
excess, if any, of the value of the contribution that would have been made by
the Company for the applicable Plan Year on behalf of the Eligible Member under
Section 4.4 of the Savings Plan or any similar provision under any similar plan
of Lucent, without regard to any limitation imposed by Sections 401(a)(17),
401(m)(2)(A) or 415 of the Code, over the contribution actually made to the
Savings Plan pursuant to such Section 4.4, or to such other plan pursuant to
such similar provision, for the applicable Plan Year.

        (hh) "Shares" shall mean the shares of common stock, $.01 par value, of
the Company.

        (ii)   "Short Term Plan" shall mean the Avaya Short Term Incentive Plan.

        Section 2.    Deferral Elections.    

        (a)    Delivery and Effectiveness of Deferral Elections.    A
Participant may elect to defer receipt of non-cash Incentive Awards otherwise
payable to the Participant by delivering a Deferral Election to the
Participant's employing Participating Company not later than six months prior to

4

--------------------------------------------------------------------------------

the date the non-cash Incentive Awards become payable, or by such other time as
the Administrator may determine. A Participant may elect to defer receipt of a
Retainer Payment, cash Incentive Award or salary by delivering a Deferral
Election to the Participant's employing Participating Company at any time prior
to the beginning of the period to which the Retainer Payment, cash Incentive
Award or salary relates, or by such other time as the Administrator may
determine. A Participant shall have the right to revoke a Deferral Election
(i) with respect to non-cash Incentive Awards, if the revocation is made at
least six months prior to the date the non-cash Incentive Awards become payable,
and (ii) with respect to Retainer Payments, cash Incentive Awards and salary, if
the revocation is made prior to the beginning of the period to which the
Retainer Payment, cash Incentive Award or salary relates; in all other
circumstances, a Participant shall not have the right to modify or revoke a
Deferral Election unless such modification or revocation is otherwise permitted
by the Administrator and in any case subject to Section 6. A deferral election
under a Predecessor Plan that has not been terminated shall be deemed a Deferral
Election for purposes of the Plan. During the period that a Deferral Election is
effective, the Participant shall not be entitled to receive currently payments
covered by such Deferral Election. The Company shall instead make credits to the
Participant's Account in accordance with Section 3.

        (b)    Contents of Deferral Elections.    Each Deferral Election shall
specify the types of compensation which shall be subject to such Deferral
Election and the effective date of the Deferral Election and shall contain the
Participant's Payment Election. A Deferral Election may also contain the date on
which the Deferral Election is to terminate.

        (c)    Modification and Renewal of Deferral Elections.    A Deferral
Election shall remain effective until the Participant terminates or modifies
such election by written notice to the Company. Any such termination or
modification shall become effective immediately following the end of the Fiscal
Year in which such notice is given. A Participant who has terminated a Deferral
Election may, so long as such Participant remains an Eligible Member or has an
Account with a positive balance, thereafter file a new Deferral Election in
accordance with Section 2(a).

        (d)    Deferral of Incentive Awards.    A Deferral Election may relate
to all or any portion of the Incentive Awards otherwise payable to a
Participant. If the amount of the part of any Incentive Award (other than
dividend equivalent payments) subject to a Deferral Election is less than $1,000
(based on a valuation at the time the award would otherwise be paid), that
Incentive Award will be paid currently and no credit relating to such Incentive
Award will be made under the Plan.

        (e)    Deferral of Salary.    A Deferral Election may relate to all or
part of a Participant's salary; provided, however, that a Participant may not
elect to defer salary in any Fiscal Year unless the Participant has elected to
defer all of his or her awards under the Short Term Plan and any other bonus
payments for such Fiscal Year.

        (f)    Deferral of Retainer Payments.    A Director's Deferral Election
may relate to all or part of the Retainer Payments otherwise payable to the
Director. Notwithstanding Section 2(a), a newly-elected Director may deliver a
Deferral Election to the Company within 30 days after his or her election, which
Deferral Election shall be effective for all Retainer Payments after the date on
which the Deferral Election is delivered to the Company.

        Section 3.    Participant Accounts.    

        (a)    Deferred Cash Equivalent Account.    (i) There shall be credited
to a Participant's Deferred Cash Equivalent Account the following:

        (A)  portions of Incentive Awards otherwise payable in cash and for
which a Deferral Election specifies crediting under the Plan;

5

--------------------------------------------------------------------------------

        (B)  that portion of a Director's Retainer Payment for which a Deferral
Election specifies crediting to the Participant's Deferred Cash Equivalent
Account;

        (C)  amounts related to salary for which a Deferral Election specifies
crediting under the Plan;

        (D)  amounts previously deferred into cash equivalent accounts under the
Predecessor Plans and credited under this Plan, and

        (E)  Savings Plan Make-Up Credits made for periods ended before
January 1, 2000. No Savings Plan Make-Up Credit shall be made for any period
beginning after December 31, 1999.

        (ii)   Amounts credited to the Participant's Deferred Cash Equivalent
Account shall bear interest as provided in Section 4 from the date the Incentive
Award, Retainer Payment, salary or Savings Plan Make-Up Credits would otherwise
have been paid to the Participant or paid or credited to the Savings Plan, as
applicable. Interest shall be credited to Deferred Cash Equivalent Accounts at
the end of each fiscal quarter of the Company.

        (b)    Deferred Share Equivalent Account.    (i) There shall be credited
to a Participant's Deferred Share Equivalent Account the following:

        (A)  portions of Incentive Awards otherwise payable in Shares and for
which a Deferral Election specifies crediting under the Plan;

        (B)  that portion of a Director's Retainer Payment for which a Deferral
Election specifies crediting to the Participant's Deferred Share Equivalent
Account; and

        (C)  amounts previously deferred into share equivalent accounts under
the Predecessor Plans and credited under this Plan.

        (ii)   Cash amounts credited to a Participant's Deferred Share
Equivalent Account shall be converted to the number of Share equivalents
determined by dividing such cash amount by the Conversion Price. In addition,
the Participant's Deferred Share Equivalent Account shall be credited on each
dividend payment date for Shares, with an amount equal to the number of Shares
that could be purchased at the Conversion Price with dividends that would have
been payable on the number of Shares equal to the number of Share equivalents in
the Participant's Deferred Share Equivalent Account on the record date for such
dividend. "Conversion Price" means the average of the daily high and low sale
prices of Shares on the NYSE for the period of five trading days ending on the
date such amount otherwise would have been paid to the Participant or, in the
case of a dividend equivalent, on the dividend payment date, or the period of
five trading days immediately preceding such applicable date if the NYSE is
closed on such applicable date.

        (iii)  In the event of any change in outstanding Shares by reason of any
stock dividend or stock split, recapitalization, merger, consolidation,
combination or exchange of shares or other similar corporate change, the Board
shall make such adjustments, if any, that it deems appropriate in the number of
Share equivalents then credited to Participants' Deferred Share Equivalent
Accounts. Any and all such adjustments shall be within the sole discretion of
the Board and its decision in regard to such adjustments shall be conclusive,
final and binding upon all parties concerned.

6

--------------------------------------------------------------------------------



        Section 4.    Deferred Cash Equivalent Account Interest Rate.    

        (a)    Interest Rate Generally.    The interest rate to be accrued on a
Participant's Deferred Cash Equivalent Account shall be such rate as is
determined, from time to time, by the Board. Such rate may be applied by the
Board to a Participant's existing balance in a Deferred Cash Equivalent Account
or to amounts subsequently credited to such Participant's Account. The
determination by the Board pursuant to this Section 4 shall be within its sole
discretion and its decision shall be conclusive, final and binding upon all
parties concerned.

        (b)    Interest Rate Following Termination Without the Company's
Consent.    Notwithstanding Section 4(a), with respect to amounts credited to
the Deferred Cash Equivalent Accounts of Officers and Other Participants who
terminate employment (other than by death or disability) under circumstances
that the Administrator determines are not in the interests of the Company, the
effective annual rate of interest following the date of such termination of
employment shall be the one-year U.S. Treasury note rate.

        Section 5.    Payments Following Death.    

        (a)    Form of Payment.    A Participant may deliver a Beneficiary
Election to the Administrator electing that, in the event the Participant should
die before full payment of all amounts credited to the Participant's Account,
the balance of the Account shall be distributed in one payment or in some other
number of approximately equal annual installments (not exceeding five (5)) to
the person(s) designated in the Beneficiary Election. In the event that a
Participant fails to designate such a beneficiary, or the beneficiary(ies)
predecease(s) him or her, payment following the death of the Participant shall
be made to the Participant's surviving spouse or, if there is no surviving
spouse, to the Participant's estate. The first installment (or the single
payment if the Participant has so elected) shall be paid on the first day of the
calendar quarter next following the month of death; provided, however, that the
Administrator may, in his or her sole discretion, direct that the first
installment (or the single payment) shall be paid on the first day of the Fiscal
Year next following the date of death.

        (b)    Change of Beneficiary Designation.    The elections referred to
in Section 5(a), including the designation of a beneficiary or beneficiaries,
may be changed by a Participant at any time by delivering a new Beneficiary
Election to the Administrator.

        Section 6.    Payments.    

        (a)    Commencement of Benefits.    (i) At the time a Participant makes
a Deferral Election, the Participant shall also make an election under
Section 6(a)(ii) with respect to the distribution of the amounts credited to
such Participant's Account pursuant to such Deferral Election (each such
election, a "Payment Election"). Any similar election related to the
distribution of deferred amounts under the Predecessor Plans which has not been
modified or terminated shall be deemed a Payment Election under this Plan. A
Participant may, at any time earlier than twelve (12) months prior to the date
on which a distribution of a portion (or all) of a Participant's Account would
commence under the terms of such Payment Election, submit a written election to
the Company (hereinafter a "Redeferral Election") requesting that (A) the
initial distribution date be further deferred, (B) the type of payment initially
elected under Section 6(c)(i) be changed from a lump sum to annual installments,
or (C) the payment period initially elected be extended (but not beyond the
period permitted in Section 6(c)(i)). With respect to each Payment Election, a
participant may make a single Redeferral Election addressing one or more of the
initial distribution date, the type of payment, or the payment period, and the
Redeferral Election shall supersede the Payment Election and be irrevocable upon
delivery to the Administrator.

        (ii)   Each Payment Election shall specify whether payments related to
Account balances other than Savings Plan Make-Up Credits shall commence (i) on
the first day of the calendar

7

--------------------------------------------------------------------------------

quarter next following the month in which the Participant attains the age
specified in such election, which age shall not be earlier than 55 or later than
70, (ii) on the first day of the calendar quarter next following the month in
which the Participant retires from a Participating Company or otherwise
terminates employment (including termination of service as a member of the
Board) with any Participating Company (except for a transfer to another
Participating Company); provided, however, that the Administrator may, in his or
her sole discretion, direct that the Participant's benefits shall commence on
the first day of the Fiscal Year next following the date of retirement or other
termination of employment, or (iii) on the first day (the "First Day") of the
calendar year next following the calendar year in which the Participant retires
from a Participating Company or otherwise terminates employment (including
termination of service as a member of the Board) with any Participating Company
(except for a transfer to another Participating Company); provided, however,
that the Administrator may, in his or her sole discretion, direct that the
Participant's benefits shall commence on the first day of the Fiscal Year next
following the First Day.

        (iii)  Notwithstanding the foregoing, amounts credited to a
Participant's Account as Savings Plan Make-Up Credits or earnings thereon shall
be distributed in one payment following the Participant's termination of
employment.

        (b)    Form of Distributions.    Amounts credited to a Participant's
Deferred Cash Equivalent Account shall be distributed in cash. Amounts credited
to a Participant's Deferred Share Equivalent Account as Share equivalents shall
be distributed in the form of an equal number of Shares, with fractional shares
being paid in cash.

        (c)    Payment Period.    (i) A Participant may elect in a Payment
Election to receive the amounts credited to the Participant's Account other than
Savings Plan Make-Up Credits in one payment or in some other number of
approximately equal annual installments (not exceeding ten (10) or such longer
period as approved by the Committee, in individual cases), provided, however,
that the number of annual installments may not extend beyond the life expectancy
of the Participant, determined as of the date the first installment is paid.

        (ii)   Installments subsequent to the first installment to the
Participant, or to a beneficiary or to the Participant's estate, shall be paid
on the first day of the applicable calendar quarter in each succeeding calendar
year until the entire amount credited to the Participant's Account shall have
been paid. Prior to distribution, Accounts shall continue to receive credits
under Section 3(a)(ii) and Section 3(b)(ii).

        (d)    Acceleration of Payment for Severe Financial Hardship.    In the
event a Participant, or the Participant's beneficiary after the Participant's
death, incurs a severe financial hardship, the Administrator may, in his or her
sole discretion, accelerate or otherwise revise the payment schedule for the
Participant's Account to the extent reasonably deemed necessary to eliminate or
alleviate the severe financial hardship. For the purpose of this Section 6(d) a
severe financial hardship must have been caused by an accident, illness or other
event beyond the control of the Participant or, if applicable, the beneficiary.

        (e)    Immediate Distribution of Deferred Cash Equivalent Account
Balance.    A Participant may at any time elect to receive a distribution of all
or any portion of the balance in his or her Deferred Cash Equivalent Account.
Amounts credited to Deferred Share Equivalent Accounts shall not be available
for distribution under this Section 6(e). Requests for distributions shall be
submitted in writing (on a form prescribed by the Administrator for such
purpose) to the Administrator. Distributions from the Participant's Deferred
Cash Equivalent Account pursuant to this Section 6(e) will at all times be
subject to (i) reduction for applicable tax withholdings pursuant to
Section 9(h), and (ii) a reduction in the amount paid equal to six percent (6%)
of the

8

--------------------------------------------------------------------------------




amount requested. Distributions pursuant to this Section 6(e) shall be payable
in a single lump sum, in cash, within thirty (30) days of submission of the
completed form.

        (f)    Immediate Distribution of Account Balance Following Certain
Terminations of Employment.    Notwithstanding any contrary election pursuant to
this Section 6, the entire amount then credited to a Participant's Account shall
be paid immediately in a single payment (A) if the Participant is discharged for
cause by his or her Participating Company, (B) if the Administrator determines
that the Participant engaged in misconduct in connection with the Participant's
employment with the Participating Company, (C) if the Participant terminates
employment under circumstances that the Administrator determines are not in the
interest of the Company, or (D) if the Participant without the consent of the
board of directors of his or her Participating Company, during either the
Participant's period of employment with a Participating Company or the nine
(9) month period following termination for any reason of the Participant's
employment with a Participating Company, on behalf of any competitor of the
Company (x) renders any services relating to: (1) strategic planning, research
and development, manufacturing, marketing, or selling with respect to any
product, process, material or service which resembles, competes with, or is the
same as a product, process, material or service of the Company about which the
Participant gained any proprietary or confidential information or on which the
Participant worked during the three (3) years prior to termination of
employment, or (2) any actual or potential customer of the Company about whom
the Participant gained any proprietary or confidential knowledge or with whom
the Participant worked during the three (3) years prior to termination of
employment, or (y) solicits or offers, or induces or encourages others to
solicit or offer, employment to any employee of the Company.

        Section 7.    Change in Control.    

        (a)   Notwithstanding any Payment Election, the aggregate amount
credited to a Participant's Account shall be paid in one lump-sum payment as
soon as practicable following a Change in Control, but in no event later than
90 days after such Change in Control.

        (b)   A Participant may, prior to the beginning of the Fiscal Year in
which a Change in Control happens, deliver an election to the Administrator
specifying that the aggregate amount credited to the Participant's Account be
paid in accordance with the Participant's Payment Election or Redeferral
Election in effect as of the date of such Change in Control.

        Section 8.    Administration.    

        (a)    Administration.    The Administrator shall have the authority to
administer and to interpret the Plan.

        (b)    Responsibilities and Powers of the Administrator.    In
administering the Plan, the Administrator shall have the following
responsibilities:

        (1)   To administer the Plan in accordance with the terms hereof, and to
exercise all powers specifically conferred upon the Administrator hereby or
necessary to carry out the provisions hereof;

        (2)   To construe this Plan, which construction shall be conclusive,
correct any defects, supply omissions, and reconcile inconsistencies to the
extent necessary to effectuate the Plan;

        (3)   To determine in his or her sole discretion the amount of benefits
payable to Participants under the Plan. Any interpretation or determination made
by the Plan Administrator pursuant to its discretionary authority shall be final
and binding on the Company, any Participant, and any other affected party; and

        (4)   To keep all records relating to Participants and such other
records as are necessary for proper operation of the Plan.

9

--------------------------------------------------------------------------------




        (c)    Actions of the Administrator.    In carrying out the
responsibilities set forth in Section 8(b):

        (1)   The Administrator may adopt rules and regulations necessary for
the administration of the Plan which are consistent with the provisions hereof.

        (2)   All acts and decisions of the Administrator shall apply uniformly
to all Participants in like circumstances. Written records shall be kept of all
acts and decisions.

        (3)   The Administrator may delegate, in writing, any of his or her
responsibilities and powers with respect to the Plan to another individual or
individuals.

        (d)    Professional Assistance.    The Administrator shall have the
right to hire, at the expense of the Company, such professional assistants and
consultants as he or she, in his or her sole discretion, deems necessary or
advisable, including but not limited to accountants, actuaries, consultants,
counsel and such clerical assistance as is necessary for proper discharge of his
or her duties hereunder.

        Section 9.    Miscellaneous.    

        (a)    Benefits Payable by the Company.    All benefits payable under
this Plan constitute an unfunded obligation of the Company. Payments shall be
made, as due, from the general funds of the Company or, in the case of Share
payments, from newly issued Shares, Shares purchased in the market, treasury
Shares or otherwise. The Company may, at its option, maintain one or more
bookkeeping reserve accounts to reflect its obligations under the Plan and may
make such investments as it may deem desirable to assist it in meeting its
obligations. Any such investments shall be assets of the Company subject to the
claims of its general creditors. No person eligible for a benefit under this
Plan shall have any right, title to, or interest in any such investments.
Nothing contained in this Section 9(a) shall limit the ability of the Company to
pay benefits through one or more grantor trusts as provided in Section 9(b).
Participants are general, unsecured creditors of the Company. This Plan
constitutes a mere promise to pay benefits in the future.

        (b)    Grantor Trusts.    (i) The Company shall create a grantor trust
or utilize an existing grantor trust to assist it in accumulating the shares of
Common Stock and cash needed to fulfill its obligations under this Plan to
Directors (including former Directors), to which it shall be obligated to make
contributions, no later than the date upon which any Potential Change in Control
occurs, of a number of Shares and an amount of cash such that the assets of such
trust are sufficient to discharge all of the Company's obligations under this
Plan to Directors (including former Directors) accrued as of the date of the
Potential Change in Control. While a Potential Change in Control is pending and
after any Change in Control, the Company shall be obligated to make additional
contributions at least once each fiscal quarter to the extent necessary to
ensure that the assets of such trust remain sufficient to discharge all such
obligations accrued as of the last day of such fiscal quarter. If a Potential
Change in Control occurs but ceases to be pending without the occurrence of a
Change in Control or a subsequent Potential Change in Control then the Company
shall be permitted (but not required) to cause the trustee of such trust to
distribute any or all of the assets of the Trust to the Company.

        (ii)   The Company may create a grantor trust or utilize an existing
grantor trust to assist it in accumulating the Shares and cash needed to fulfill
its obligations under this Plan to Participants who are not Directors (or former
Directors). The Board shall determine whether it is necessary or desirable to
create such a trust and to deposit Shares and cash in such trust to enable the
Company to meets its obligations under this Plan and the extent of any such
deposit to such trust.

        (iii)  Participants shall have no beneficial or other interest in any
trust referred to in this Section 9(b) and the assets thereof, and their rights
under the Plan shall be as general

10

--------------------------------------------------------------------------------




creditors of the Company, unaffected by the existence of any trust, except that
payments to Participants from any such trust shall, to the extent thereof, be
treated as satisfying the Company's obligations under this Plan.

        (c)    Obligation for Payment of Benefits.    The obligation to make a
distribution of amounts credited to a Participant's Account shall be borne by
the Participating Company which otherwise would have paid such amounts
currently. However, the obligation to make a distribution with respect to
Accounts which are related to amounts credited under a Predecessor Plan, and
with respect to which no Participating Company would otherwise have paid the
related award or deferred amount currently, shall be borne by the Participating
Company to which the Participant was assigned on October 1, 2000.

        (d)    Amendment or Termination.    (i) The Board may amend the Plan or
terminate the Plan at any time, but such amendment or termination shall not
adversely affect the rights of any Participant, without his or her consent, to
any benefit under the Plan to which such Participant may have previously become
entitled prior to the effective date of such amendment or termination. The
Administrator with the concurrence of the General Counsel of the Company or his
or her delegate shall be authorized to make minor or administrative changes to
the Plan, as well as amendments required by applicable federal or state law (or
authorized or made desirable by such statutes). Any amendment to the Plan by the
Board shall be made in writing, with or without a meeting, or shall be made in
writing by the Administrator, to the extent of the aforementioned authorization.

        (ii)   If the Plan is terminated, a valuation shall be made of each
Participant's Account balance as of the Plan termination date. The amount of
such Account balance shall be payable to the Participant at the time it would
have been payable under Section 5 and Section 6 had the Plan not been
terminated; provided, however, that the Committee may elect instead to
immediately distribute all Participants' Account balances in lump sums upon
termination of the Plan.

        (e)    Entire Agreement.    This Plan constitutes the entire agreement
of the Company with respect to the benefits provided herein and cannot be
modified orally or in any writing other than as set forth in Section 9(d).

        (f)    Payments to Incompetents.    If a Participant entitled to receive
any benefits hereunder is adjudged to be legally incapable of giving valid
receipt and discharge for such benefits, they will be paid to the duly appointed
guardian of such Participant or to such other legally appointed person as the
Administrator may designate. Such payment shall, to the extent made, be deemed a
complete discharge of any liability for such payment under the Plan.

        (g)    Benefits not Transferable.    The right of any person to any
benefit or payment under the Plan shall not be subject to voluntary or
involuntary transfer, alienation or assignment and, to the fullest extent
permitted by law, shall not be subject to attachment, execution, garnishment,
sequestration or other legal or equitable process. In the event a person who is
receiving or is entitled to receive benefits under the Plan attempts to assign,
transfer or dispose of such right, or if an attempt is made to subject said
right to such process, such assignment, transfer, or disposition shall be null
and void.

        (h)    Tax Withholding.    The Company is authorized to withhold from
any Account or payment due under the Plan the amount of applicable withholding
taxes in respect of such payment or Account and to take such other action as may
be necessary in the opinion of the Company to satisfy all obligations for the
payment of such federal, state or other governmental entity tax obligation.

        (i)    Governing Law.    The provisions of the Plan shall be construed
in accordance with the laws of the State of Delaware.

11

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Plan, as amended, to be
executed this 31st day of October, 2003.

AVAYA INC.  
By:
 
/s/  MARYANNE DIMARZO      
     

--------------------------------------------------------------------------------

Maryanne DiMarzo
Senior Vice President—Human Resources  
Attest:
 
/s/  PAMELA CRAVEN      
     

--------------------------------------------------------------------------------

Pamela Craven
Senior Vice President, General Counsel & Secretary  

12

--------------------------------------------------------------------------------



QuickLinks


AVAYA INC. DEFERRED COMPENSATION PLAN
